Memorandum by the Court. The jury was fully warranted in finding that the infant defendant was not negligent. Insofar as the owners were concerned, there was no proof which would support any derivative liability (the present section 48 of the Navigation Law having been subsequently enacted); and their entrusting the boat to a bailee, even had he been known to be an incompetent operator, would give rise to no liability absent any finding of proximate cause, and here there was none since the jury found that the bailee was not negligent. There is no evidence in the case tending to prove negligence on the part of the owners. Judgments affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.